Citation Nr: 0829631	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  03-01 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for a cervical spine 
disability, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1997 to July 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision of the 
Huntington, West Virginia, regional office (RO) of the 
Department of Veterans Affairs (VA).  The Winston-Salem, 
North Carolina RO currently has jurisdiction of this case. 

The veteran's appeal was before the Board on four previous 
occasions.  His appeal was remanded for additional 
development in February 2004 and March 2005.  Thereafter, the 
Board issued a decision which denied the veteran's claim in 
February 2006.  However, this decision was vacated in 
September 2007, and the appeal was remanded in order to 
schedule the veteran for a hearing.  

The veteran appeared at a hearing before the undersigned 
Veterans Law Judge in August 2008.  A transcript of this 
hearing is contained in the claims folder.  

At the hearing and in his correspondence, the veteran has 
raised several different issues.  These include entitlement 
to increased evaluations for low back strain and 
temporomandibular joint disease, and entitlement to service 
connection for bilateral radiculopathy secondary to his back 
disabilities, an anxiety disorder, and headaches.  These 
issues are not currently before the Board, and are referred 
to the RO for proper action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

At the August 2008 hearing, the veteran testified that his 
cervical spine symptomatology had increased in severity since 
his most recent VA examination, which was conducted in June 
2004.  When there is evidence, including testimony by a 
veteran, that a disability has worsened since the most recent 
examination, VA must provide a new examination.  Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992).  

In addition, the veteran testified that he has been receiving 
ongoing treatment for his cervical spine disability from VA.  
The most recent records contained in the claims folder are 
dated November 2007.  He has reported treatment since that 
time.  VA has a duty to obtain records of this treatment.  
38 U.S.C.A. § 5103A(b),(c) (West 2002).

The veteran testified at the August 2008 hearing that he had 
received VA vocational rehabilitation benefits.  His 
vocational rehabilitation folder is not part of the record on 
appeal but is pertinent to his claim.  VA therefore, has a 
duty to consider that folder in adjudicating the claim.  

At a minimum, adequate VCAA notice in an increased rating 
claim requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).

The veteran has been sent VCAA notice letters, most recently 
in July 2008, but these have not told him to substantiate the 
claim with evidence of the impact of the disability on daily 
life, or that the rating criteria for cervical spine 
disabilities require, in part, specific measurements of the 
range of motion.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter telling 
him that he should substantiate the 
claim with evidence of the impact of 
the cervical spine disability on daily 
life and that the rating criteria, in 
part, require specific measurements of 
the range of motion of the cervical 
spine.

2.  Obtain all VA treatment records 
pertaining to the veteran's cervical 
spine disability from November 2007 to 
the present and associate them with the 
claims folder.  

3.  Obtain the veteran's vocational 
rehabilitation folder or a copy thereof 
and associate it with the claims 
folder. 

4.  Schedule the veteran for a VA 
orthopedic and neurological examination 
to evaluate his cervical spine 
disability.  All indicated tests and 
studies should be conducted.  The 
claims folder should be forwarded to 
the examiner(s) for review in 
conjunction with the examination(s).  

The ranges of cervical spine motion 
should be reported in degrees.  Any 
additional impairment due to pain, 
weakness, incoordination, excess 
fatigability or flare ups should be 
noted and recorded in terms of degrees 
of additional limitation of motion due 
to those factors.  

The neurologic examiner should note all 
neurologic disability attributable to 
the cervical spine disability, 
including the nerves affected and the 
severity of any paralysis, neuritis or 
neuralgia.

4.  If any issue on appeal is not 
granted in full, issue a supplemental 
statement of the case.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

